



MIMEDX GROUP, INC.
2016 EQUITY AND CASH INCENTIVE PLAN


Nonqualified Stock Option Agreement


No. of shares subject to
Nonqualified Stock Option: __________
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the ____
day of __________, 201_, between MiMedx Group, Inc. (the “Company”), and
____________________ (the “Participant”), is made pursuant and subject to the
provisions of the Company’s 2016 Equity and Cash Incentive Plan (the “Plan”), a
copy of which is attached hereto. All terms used herein that are defined in the
Plan have the same meaning given them in the Plan.
1.    Grant of Option. Pursuant to the Plan, the Company, on ____________, 201_
(the “Date of Grant”), granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the right and option to purchase from the Company all or any part of an
aggregate of ________ shares of the Common Stock of the Company, at the price of
$________ per share (which is not less than the Fair Market Value of a share of
Common Stock on the Date of Grant) (this "Option"). This Option is intended to
be treated as a nonqualified stock option, which is not subject to Section 421
of the Code. This Option is exercisable as hereinafter provided.
2.    Terms and Conditions. This Option is subject to the following terms and
conditions:


(a)Expiration Date. This Option shall expire at 11:59 p.m. on __________, 202_
(the “Expiration Date”) or such earlier time as set forth in this Agreement. In
no event shall the Expiration Date be later than 10 years after the Date of
Grant.


(b)Vesting of Option. Except as otherwise provided below, this Option shall
become vested and exercisable with respect to one-third (1/3) of the shares of
Common Stock subject to the Option (rounded to the nearest whole share) on each
of the first and second anniversaries of the Date of Grant, and with respect to
the remaining shares of Common Stock subject to the Option on the third
anniversary of the Date of Grant, provided in each case the Participant has been
continuously employed by, or providing services to, the Company or an Affiliate
from the Date of Grant until such time(s). Once this Option has become vested
and exercisable, it shall continue to be vested and exercisable until the
earlier of the termination of the Participant’s rights hereunder or the
Expiration Date. A partial exercise of this Option shall not affect the
Participant’s right to exercise this Option with respect to the remaining shares
of Common Stock, subject to the terms of the Plan and this Agreement.


(c)Change in Control. Notwithstanding the foregoing, the Option shall become
vested and exercisable on a Change in Control with respect to all of the shares
of Common Stock subject to the Option, to the extent not already vested and
exercisable, provided the Participant has been continuously employed by, or
providing services to, the Company or an Affiliate from the Date of Grant until
the time of the Change in Control.


(d)Death or Disability. Additionally, the Option shall become vested and
exercisable with respect to all of the shares of Common Stock subject to the
Option on the termination of the Participant's employment by, or provision of
services to, the Company and its Affiliates, to the extent not already vested
and exercisable, if the Participant's employment by, or provision of services
to, the Company and its Affiliates terminates on account of the Participant's
death or Disability.





--------------------------------------------------------------------------------





(e)Method of Exercise and Payment for Shares. To the extent then vested and
exercisable, the Participant may exercise the Option by delivering written
notice of exercise, along with the exercise price for the portion of the Option
being exercised, to the attention of the Company’s Secretary at the Company’s
address specified in Section 8 below. Notwithstanding the foregoing, no single
exercise of the Option may be for less than 100 shares of Common Stock unless,
at the time of exercise, the maximum number of shares of Common Stock available
for purchase under the Option is less than 100 shares, in which event the Option
may be exercised, if at all, only for all of the shares of Common Stock then
available for purchase. The exercise date shall be the date of the notice. The
Participant shall pay the exercise price in cash or cash equivalent acceptable
to the Committee. However, the Committee in its discretion may, but is not
required to, allow the Participant to pay the exercise price (i) by surrendering
shares of Common Stock the Participant already owns, (ii) by a cashless exercise
through a broker, (iii) by means of a “net settlement” procedure, (iv) by such
other medium of payment as the Committee shall authorize or (v) by any
combination of the allowable methods of payment set forth herein. If payment is
in the form of shares of Common Stock, then the certificate or certificates
representing those shares must be duly executed in blank by the Participant or
accompanied by a stock power duly executed in blank suitable for purposes of
transferring those shares to the Company. Fractional shares of Common Stock will
not be accepted in payment of the exercise price of the Option. The Company will
not issue the shares of Common Stock until full payment of the exercise price
for them has been made. As soon as administratively practicable upon the
Company's receipt of the exercise price, subject to the other terms of the
Option, the Company shall direct the issuance of the applicable shares of Common
Stock so purchased. In the case of the Participant’s death, the Option, to the
extent vested and exercisable, may be exercised by the executor or administrator
of the Participant’s estate or by any person or persons who have acquired the
Option directly from the Participant by bequest or inheritance.


(f)Non-Transferability of Option. The Participant shall not assign or transfer
the Option, other than by will or the laws of descent and distribution. During
the Participant’s lifetime, only the Participant (or, in the event of legal
incapacity or incompetency, the Participant’s guardian or legal representative)
may exercise the Option. Notwithstanding the foregoing, during the Participant’s
lifetime, this Option may be transferred by the Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or a partnership in which such family members are the only
partners, on such terms and conditions as are appropriate for such transferees
to be included in the class of transferees who may rely on a Form S-8
Registration Statement under the Securities Act of 1933 to sell shares issuable
upon exercise of Options granted under the Plan. Any such transfer will be
permitted only if (i) the Participant does not receive any consideration for the
transfer and (ii) the Committee expressly approves the transfer. Any transferee
to whom this Option is transferred shall be bound by the same terms and
conditions that governed this Option during the time it was held by the
Participant (which terms and conditions shall still be read from the perspective
of the Participant); provided, however, that the transferee may not transfer
this Option except by will or the laws of descent and distribution. Any such
transfer shall be evidenced by an appropriate written document that the
Participant executes and the Participant shall deliver a copy thereof to the
Committee on or prior to the effective date of the transfer. No right or
interest of the Participant or any transferee in this Option shall be liable
for, or subject to, any lien, obligation or liability of the Participant or any
transferee.


(g)Stock Holding Requirements. Notwithstanding any other provision of this
Agreement, shares of Common Stock acquired pursuant to this Option may not be
sold, transferred or otherwise disposed of until the level of ownership provided
in the Company’s Stock Ownership Guidelines is met, to the extent applicable to
the Participant. All shares of Common Stock acquired under the Plan (“net”
shares acquired in case of any net exercise or withholding of shares) shall be
subject to the





--------------------------------------------------------------------------------





terms and conditions of the Company’s Stock Ownership Guidelines, as they may be
amended from time to time.


3.    Termination of Option.


a.Exercise in the Event of Death, Disability or Retirement. This Option shall be
exercisable for all or part of the number of shares of Common Stock that the
Participant is entitled to purchase pursuant to Section 2 as of the date of
termination of the Participant's employment by, or provision of services to, the
Company and its Affiliates, reduced by the number of shares for which the
Participant previously exercised the Option, to the extent the Participant’s
rights have not otherwise been terminated under this Agreement, if the
Participant's employment by, or provision of services to, the Company and its
Affiliates terminates on account of the Participant's death, Disability or
Retirement. In that event, this Option may be exercised by the Participant, the
Participant’s estate, or the person or persons to whom the Participant’s rights
under this Option shall pass by will or the laws of descent and distribution (to
the extent applicable), for the remainder of the period preceding the Expiration
Date or until the date that is twelve (12) months after the Participant’s
Termination Date due to death, Disability or Retirement, whichever period is
shorter.


b.Exercise after a Change of Control. This Option shall be exercisable for all
or part of the number of shares of Common Stock that the Participant is entitled
to purchase pursuant to Section 2 as of the date of termination of the
Participant's employment by, or provision of services to, the Company and its
Affiliates on or after a Change in Control, reduced by the number of shares for
which the Participant previously exercised the Option, to the extent the
Participant’s rights have not otherwise been terminated under this Agreement, if
the Participant's employment by, or provision of services to, the Company and
its Affiliates terminates on or after a Change in Control (other than as
described in Section 3(a) above). In that event, the Participant may exercise
this Option for the remainder of the period preceding the Expiration Date or
until the date that is six (6) months after the Participant's Termination Date,
whichever period is shorter.


c.Exercise after other Termination of Employment or Service. This Option shall
be exercisable for all or part of the number of shares of Common Stock that the
Participant is entitled to purchase pursuant to Section 2 as of the date of
termination of the Participant's employment by, or provision of services to, the
Company and its Affiliates, reduced by the number of shares for which the
Participant previously exercised the Option, to the extent the Participant's
rights have not otherwise terminated under this Agreement, if the Participant's
employment by, or provision of services to, the Company and its Affiliates
terminates other than under any of the circumstances set forth in Sections 3(a)
or (b) of this Agreement, for the remainder of the period preceding the
Expiration Date or until the date that is three (3) months after the
Participant's Termination Date, whichever period is shorter.


d.Termination. The Option or portion thereof not either terminated or exercised
at such time will terminate automatically and without further notice at the time
the Option can no longer be exercised as set forth above.


e.For Cause. Notwithstanding any other provision of this Agreement, the Option
will terminate automatically upon the termination of the Participant's
employment by, or provision of services to, the Company and its Affiliates for
Cause, immediately upon notice of such termination (including any portion of the
Option that may have become vested and exercisable previously).







--------------------------------------------------------------------------------





4.    Agreement to Terms of the Plan and Agreement. The Participant has received
a copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions. All decisions
and interpretations made by the Company or the Committee with regard to any
question arising under this Option will be binding and conclusive on the Company
and the Participant and any other person entitled to exercise the Options as
provided for in this Agreement.


5.    Tax Consequences. The Participant acknowledges (i) that there may be
adverse tax consequences upon acquisition or disposition of the shares of Common
Stock received upon exercise of this Option and (ii) that Participant should
consult a tax adviser prior to such acquisition or disposition. The Participant
is solely responsible for determining the tax consequences of the Option and for
satisfying the Participant’s tax obligations with respect to the Option
(including, but not limited to, any income or excise tax as resulting from the
application of Code Sections 409A or 4999 or related interest and penalties),
and the Company and its Affiliates shall not be liable if this Option is subject
to Code Sections 409A, 280G or 4999. The Company’s obligation to deliver shares
of Common Stock upon exercise of the Option is subject to the Participant’s
satisfaction of any applicable federal, state and local income and employment
tax and withholding requirements in a manner and form satisfactory to the
Company. The Committee, to the extent applicable law permits, may allow the
Participant to pay any such amounts (but only for the minimum required
withholding or such other amounts as will not otherwise have negative accounting
consequences) (i) by surrendering (actual or by attestation) shares of Common
Stock that the Participant already owns; (ii) by a cashless exercise though a
broker, (iii) by means of a “net exercise” procedure or (iv) by such other
medium of payment as the Committee in its discretion shall authorize.


6.    Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share such
fractional share shall be disregarded.


7.    Change in Capital Structure. The terms of this Option shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.


8.    Notice. Any notice or other communication given pursuant to this
Agreement, or in any way with respect to this Option, shall be in writing and
shall be personally delivered or mailed by United States registered or certified
mail, postage prepaid, return receipt requested, to the following addresses:


If to the Company:    MiMedx Group, Inc.
1775 West Oak Commons Ct. NE
Marietta, Georgia 30062
Attn: ___________________


If to the Participant:    _____________________________
_____________________________
_____________________________




9.    Shareholder Rights. The Participant shall not have any rights as a
shareholder with respect to shares of Common Stock subject to this Option until
the issuance of the shares of the Common Stock upon exercise of the Option.


10.    No Right to Continued Employment or Service. Neither the Plan, the
granting of this Option nor any other action taken pursuant to the Plan or this
Option constitutes or is evidence of any





--------------------------------------------------------------------------------





agreement or understanding, expressed or implied, that the Company or any
Affiliate shall retain the Participant as an employee or other service provider
for any period of time or at any particular rate of compensation.


11.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.


12.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.


13.    Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument.


14.    Miscellaneous. The parties agree to execute such further instruments and
take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.


15.    Section 409A. Notwithstanding any of the provisions of this Agreement, it
is intended that the Option be exempt from Section 409A of the Code.
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority have any jurisdiction over such matter determines
for any reason that the Option is subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.


16.    Compensation Recoupment Policy. Notwithstanding any other provision of
this Agreement, the Participant shall reimburse or return to the Company the
gross number of shares of Common Stock that the Participant received (or would
have received absent a “net exercise” procedure) under this Agreement or, if
greater, the amount of gross proceeds from any earlier sale of any such shares
of Common Stock, plus any other amounts received with respect to this Award, to
the extent any reimbursement, recoupment or return is required under applicable
law or the Company’s Compensation Recoupment Policy or any similar policy that
the Company may adopt.


17.    Governing Law. This Agreement shall be governed by the governing laws
applicable to the Plan.


[Signatures continued on next page]





























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed the Participant’s signature
hereto.


COMPANY:
MIMEDX GROUP, Inc.
By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________
PARTICIPANT:
____________________________________
[Participant’s Name]







